Filed pursuant to Rule 433 Relating to a preliminary prospectus supplement dated December 15, 2009 Registration Statement No. 333-163353 FREE WRITING PROSPECTUS NO. 2 Dated December 16, 2009 This free writing prospectus relates only to the ordinary shares described below, and supplements and updates the information in and should be read together with the preliminary prospectus supplement dated December 15, 2009 and the accompanying prospectus included in the Registration Statement on Form F-3 (No. 333-163353) relating to these ordinary shares. References in this free writing prospectus to“we”, “us”, “our”, the “Company” and “EZchip Semiconductor” are to EZchip Semiconductor Ltd., an Israeli company. Ordinary shares offered by us 712,618 shares Ordinary shares offered by the selling shareholders 3,150,432shares Over-allotment option From us: 106,893 shares From selling shareholders: 472,565 shares Total: 579,458 shares Initial public offering price $10.50 per share Underwriting discounts and commissions $0.4725 per share Proceeds to us $7,145,777, net of underwriting discounts and commissions (excluding the exercise of the underwriters’ over-allotment option) Proceeds to selling shareholders $31,590,957, net of underwriting discounts and commissions (excluding the exercise of the underwriters’ over-allotment option) Ordinary shares outstandingbefore the offering 23,357,770 shares Ordinary shares outstanding after the offering and employee exchange offer 24,314,162 shares Ownership interest of the selling shareholders (assuming the underwriter’s over-allotment option is exercised in full) None Title of Securities Ordinary Shares, par value NIS 0.02 per share NASDAQ Global Market and Tel-Aviv Stock Exchange symbol “EZCH” We have filed a registration statement, as amended, with the Securities and Exchange Commission, or SEC, for the offering to which this communication relates. Before you invest, you should read the preliminary prospectus supplement dated December 15, 2009 and the accompanying prospectus and the registration statement and other documents that we have filed with the SEC for more complete information about us and this offering. You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov.
